Case 8:19-cv-02983-MSS-TGW Document 73-2 Filed 07/06/21 Page 1 of 15 PagelD 665

 

 

5 Oe ee rep viewer Law WHIGGS 240 442-0 10 pee
4

C) C)

  
 
  
  
   
 
  
  
  
  
  
   
  
  
   
  
  

SETTLEMENT AGREEMENT

THIS SETTLEMENT AGREEMENT (the “Agreement”) is entered in
between MARION BLAIN, individually; RONALD W. LECH, I, individuall
MELISSA HATFIELD, individually, RONALD W. LECH, I], as persor
representative or administrator of the Estate of Ronald W. Lech, Til, deceased.

FACTUAL RECITATIONS:

A life insurance policy was purchased from State Farm Life Insurance Compag
("State Farm’), policy number LF-1631-8104 dated August 25, 1998 in the amount
$50,000.00. Ronald W. Lech, II (“Lech III”) was the insured party. In 2002, the poli
was converted to a universal life policy, policy number LF-2033-9948 dated October
2002 (the “Policy”).

On June 5, 2007, Lech IIl died.

On June 20, 2007, a petition was filed to commence probate of the Estate of Led
IT (the “Michigan probate case”). Notice of filing of the petition was provided to Lech
and Blain. Lech I] was appointed as personal representative or administrator of the Esta
(“Estate’’) without objection on July 18, 2007.

On July 17, 2007, Marion Blain (“Blain”) filed a lawsuit (the “Florida state co
case”) against State Farm and Lech I], alleging, inter alia, that State Farm breached
contract by failing to pay the proceeds of the policy to Blain, and that Lech IZ interfe
with the contract between State Farm and Blain. On January 18, 2008, Blain volunta
dismissed the Florida state court case.

On September 14, 2007, Lech II filed a lawsuit (the “Michigan state court case’

Initials:
Marion Blain fy). Ronald W. Lech, II
Pp. Ef Melissa Hatfield

 
 

EXHIBIT

RPR-@39-2888 12:28 248 442 8518 97% P,a2

    

 

 
Case 8:19-cv-02983-MSS-TGW Document 73-2 Filed 07/06/21 Page 2 of 15 PagelD 666

 

 

. APP Yo ue ic.cup oWvive Law VWiNCES £40 442-510 pw

oo, © eo |

Settlement Agreement
Page Two

   
    
   
   
   
  
   
  

against Blain, alleging, inter alia, that Blain engaged in breach of contract, intentio
infliction of emotional distress and fraud in the inducement. That Complaint was lat
amended on November 1, 2007 to include claims by Melissa Hatfield (“Hatfield”)
the Estate against Blain and for the proceeds of the Policy. State Farm was also added
a party defendant.

On October 10, 2007, State Farm filed a lawsuit (the ‘Federal case”) agal
Blain, Lech Il, the Estate and Hatfield, seeking interpleader of the proceeds of
insurance policy. Blain, filed counterclaims against State Farm and cross claims agai
Lech H.

The parties intend and desire that their relations be finally resolved by
Agreement in order to settle and determine in all respects and for all purposes, th
claims and demands in such a manner that any action with respect to the rights
obligations, past and present, of all parties with respect to the others, be finally
conclusively settled and determined by this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual promis
and undertakings contained in this Agreement, and other good and valuab
consideration, the parties agree as follows:

1. MUTUAL RELEASES:

A. Releases by Marion Blain:

1) Blain, individually (including, without limitation, her heirs, SUCCESSOTS,

Initials:
Marion Blain Ronald W. Lech, I
Lh. fi Melissa Hatfield

APR-@3-2688 12:29 248 442 0518 37% P.@3

 

 
Case 8:19-cv-02983-MSS-TGW Document 73-2 Filed 07/06/21 Page 3 of 15 PagelD 667

 

 

ADF UW US 122i p SWVIVE Law UTIces

aD Q
‘ - ¢ i 8
' :

249 442-910 p.4

k

  
  
  
  
  
  
  
   
 
  
  
   
 
  
  
  

Settlement Agreement
Page Three

and assigns, and anyone claiming by, through or under her), for and in consideration
the mutual promises referenced in this Agreement, the receipt of which is acknowledg
by the parties, does fully remise, release, acquit, and forever discharge Lech
individually (including, without limitation, his heirs, successors, and assigns, jointly
severally) from any and all rights, claims, demands, damages, actions, and causes
action, of any nature whatsoever, whether arising at law, in equity or in an administrati
context, which Blain may have had or may now have up to the date of this Settlem
Agreement, against Lech II in connection with any relationship between Blain and L
0, which existed prior to or through the date of this Agreement.

2) Blain, individually (including, without limitation, her heirs, successo
and assigns, and anyone claiming by, through or under ber), for and in consideration
the mutual promises referenced in this Agreement, the receipt of which is acknowledg
by the parties, does fully remise, release, acquit, and forever discharge Hatfiel
individually (including, without limitation, her heirs, successors, and assigns, jointly
severally) from any and all rights, claims, demands, damages, actions, and causes
action, of any nature whatsoever, whether arising at law, in equity or in an administrati
context, which Blain may have had or may now have up to the date of this Settlem
Agreement, against Hatfield, in connection with any relationship between Blain
Hatfield, which existed prior to or through the date of this Agreement.

3) Blain (including, without limitation, her beirs, successors, and assigns,

anyone claiming by, through or under her), for and in consideration of the mutual
Initials:

Marion Blain Ronald W. Lech, U
Ut ff Melissa Hatfield

APR-@9-2608 12:29 248 442 8518 97% P.@4

 

 
Case 8:19-cv-02983-MSS-TGW Document 73-2 Filed 07/06/21 Page 4 of 15 PagelD 668

 

 

Apr 09 U8 TZ2 fp SMVF Law Offices 245 442-0918 po

at
.

  
  
  
  
  
  
  
  
  
  
  
  
   
 
  
  

Settlement Agreement
Page Four

promises referenced in this Agreement, the receipt of which is acknowledged
the parties, does fully remise, release, acquit, and forever discharge the Estate and L
Il, as personal representative or administrator of the Estate (including, without limitati
the estate’s successors and assigns, jointly and severally) from any and al] rights, clai
demands, damages, actions, and causes of action, of any nature whatsoever, whet
arising at law, in equity or in an administrative context, which Blain may have had
may now have up to the date of this Settlement Agreement, against Lech, I, as perso
representative or administrator of the Estate and the Estate in connection with
relationship between Blain and the Estate which existed prior to or through the date
this Agreement.

B. Releases by Lech II:
1) Lech U, individually, (including, without limitation, his heirs, successors,
assigns, and anyone claiming by, through or under him), for and in consideration of
mutual] promises referenced in this Agreement, the receipt of which is acknowledged
the parties, does fully remise, release, acquit, and forever discharge Blain, individ
(including, without limitation, her heirs, successors, and assigns, jointly and several]
from any and all rights, claims, demands, damages, actions, and causes of action, of
nature whatsoever, whether arising at Jaw, in equity or in an administrative conte.
which Lech II, may have had and may now have up to the date of this Settleme

Agreement, against Blain, in connection with any relationship between Lech I, and B)

Initials:
Manion Blain Ronald W. Lech, 0
Hic i Melissa Hatfield

APR-B9-2088 12:29 248 442 @518 97% P.@5

 

 
Case 8:19-cv-02983-MSS-TGW Document 73-2 Filed 07/06/21 Page 5 of 15 PagelD 669

 

 

. Apr 09 08 12:2/p SMVF Law Uffices 243 442-UD 15 p.o

O @

Settlement Agreement
Page Five

which existed prior to or through the date of this Agreement.

2) Lech IL, as personal representative or administrator of the Estate and

  
  
  
  
 
 
  
  
  
  
  
  
  

Estate (including, without limitation, the Estate’s successors, and assigns, and anyo
claiming by, through or under the Estate), for and in consideration of the mutual promi
referenced in this Agreement, the receipt of which is acknowledged by the parties, d
fully remise, release, acquit, and forever discharge Blain, individually (including, with
limitation, her heirs, successors, and assigns, jointly and severally) from any and
rights, claims, demands, damages, actions, and causes of action, of any n
whatsoever, whether arising at Jaw, in equity or in an administrative context, which L
Il, as personal representative or administrator of the Estate and the Estate may have h
and may now have up to the date of this Settlement Agreement, against Blain,
connection with any relationship between Blain and the Estate, which existed prior to
through the date of this Agreement.

Cc, Releases by Melissa Hatfield:

1) Hatfield, individually, (including, without limitation, her heirs, successo
and assigns, and anyone claiming by, through or under her), for and in consideration of
the mutual promises referenced in this Agreement, the receipt of which is acknowledg
by the parties, does fully remise, release, acquit, and forever discharge Blain, individual
(including, without limitation, her heirs, successors, and assigns, jointly and severall

from any and all rights, claims, demands, damages, actions, and causes of action, of any

Initials:
Marion Blain “Ronald W. Lech, II
Fie & Melissa Hatfield

APR-@9-2088 12:30 248 442 @518 34 P.G6

 

 
Case 8:19-cv-02983-MSS-TGW Document 73-2 Filed 07/06/21 Page 6 of 15 PagelD 670

 

 

Apr 09 08 12:28p SMV? Law Offices 248 aaZ-UD18 p.f

Settlement Agreement
Page Six

    
 
 
 
  
   
    
   
   

nature whatsoever, whether arising at law, in equity or in an administrative conte
which Hatfield may have had and may now have up to the date of this Settleme
Agreement, against Blain, in connection with any relationship between Hatfield
Blain which existed prior to or through the date of this Agreement.

2. RELEASE OF STATE FARM: Contemporancously with the executi
of this Agreement, the parties will execute a release in the form attached hereto as Exhi
A which the parties acknowledge directs State Farm to disburse the proceeds of
Policy, to be made payable and to the Siciliano Mychalowych Van Dusen and Feul Clie
Trust Account, for disbursement solely as directed by Lech IJ, and Hatfield. BI
releases any and all claims to the proceeds of the Policy.

3. DISMISSAL OF ALL PENDING LITIGATION, WIT
PREJUDICE: Contemporaneously with the execution of this Agreement, the respecti
parties shall dismiss the Michigan state court case, the Federal case and any proceedin
in the Michigan probate court case, and any and all pending litigation, with prejudic
with each party to bear their own costs and attorney's fees. The parties direct the
counsel to enter Orders in the form of Exhibit B and Exhibit C.

4, MODIFICATION: Any modification of this Agreement must be i
writing and signed by all parties ta be enforceable.

5. ATTORNEY’S FEES, COSTS AND SUIT MONEY: Each pa

will be responsible for their own attomey’s fees, costs and suit money.

Tnitials:
Marion Blain Ronald W. Lech,
Hie i Melissa Hatfield

APR-@9-2088 12:36 248 442 0518 o7% P.a7

 

 
 

Case 8:19-cv-02983-MSS-TGW_ Document 73-2 Filed 07/06/21 Page 7 of 15 PagelD 671

Apr UY US 12:26p DSIVIVP Law UFAICES 240 442990 10 p.o

Settlement Apreement
Page Seven

6. REMEDIES UPON DEFAULT: In the event any party to

Agreement defaults in any obligations hereunder, the party in default shall be liable to

 
    
   
 
   
   
   

non-defaulting party for damages or specific performance of al] obligations contain
herein. Additionally, the defaulting party shall be hable to the non-defaulting party
all reasonable expenses incurred in enforcing this Agreement or the obligations creat
hereunder, including reasonable attomey’s fees of whatever nature (including appe!l
and bankruptcy attcrney’s fees).

7. INDEPENDENT LEGAL COUNSEL: _ Each party has (or has b
advised) to seek independent legal advice by counsel! of his or her own selection in
negotiation of this Agreement. Each party fully understands the facts and has b
informed fully as to his or her legal rights and obligations. Each party is signing
Agreement freely and voluntarily, intending to be bound by it.

8. ENTIRE AGREEMENT: Each party understands that this Agreem
constitutes the entire agreement between the parties and supersedes any pn
understandings or agreements made by them on the subjects covered in this Agreement

9. NECESSARY DOCUMENTS: The parties hereto shall execute
deliver to the other party or their agents, any documents which may be required to c
out and accomplish the intention of this Agreement and each of the parties shall do
other necessary things to accomplish that end. If either party shall fail to comply with

provisions of this Agreement or any of the mandatory requirements contained herein,

Initials:
Marion Blain he Ronald W. Lech, 1
“a Melissa Hatfield

APR-@9-2088 12:31 248 442 @518 g°% P.a@e

 
 

Case 8:19-cv-02983-MSS-TGW Document 73-2 Filed 07/06/21 Page 8 of 15 PagelD 672

250 44e-U 1U hee

:
@ © r

Apr UY US 14:26p DVIVE Law Vices

Settlement Agreement
Page Eight

then this Agreement shall constitute an actual grant, assignment and conveyance of su
property rights in such matters and with such force and effect as may be necessary.

10. CONSTRUCTION AND VENUE: In the cvent disputes an.
conceming this Agreement, the parties agree that any of them may petition the Oakla
County Circuit Court for recourse, which court shall have exclusive jurisdiction
venue in this maiter.

11. CHOICE OF LAW: The laws of the State of Michigan shal] govern
validity, construction, interpretation and effect of this Agreement.

12. INTERPRETATION OF HEADINGS: The headings of

Agreement are for the convenience of reference only and shall not affect

interpretation hereof.

13. COUNTERPARTS: This Agreement may be executed in counterp
each of which shall be considered an original hereof.

14. EFFECTIVE DATE: This Agreement ts effective as of the date
its execution by al] parties as indicated below.

15. SEVERABILITY: In the event that any Court declares any provision of th
Agreement to be unenforceable, the parties agree that the remaining provisions of th

Agreement shal] be enforced.
16. OPPORTUNITY TO SEEK ADVICE FROM ACCOUNTANT:

parties acknowledge by the execution of this Agreement that they have had

opportunity to have this document examined and/or reviewed by an independent
Initials: ,

Marion Blain Ronald W. Lech, IT
Gut ii Melissa Hatfield

APR-99-2008 12:31 248 442 45198 O7% P.29

 

 
Case 8:19-cv-02983-MSS-TGW Document 73-2 Filed 07/06/21 Page 9 of 15 PagelD 673

 

 

- Apr 09 08 12:29p SMVF Law Offices £40 442° 10 pore
, '
Doe ‘

e e |

Settiement Agreement
Page Nine

accountant or certified public accountant of their own choice. The parties acknowled
by the execution of this Agreement that each party had or has had the opportunity to ha
an examination prepared by an independent accountant or certified public accountant
their own choice prior to the execution of this Agreement. The parties acknowledge th
they have received no advice or opinion regarding the accounting or tax consequence:
from attorney James R. “Rusty” Franklin, Esquire of The Franklin Law Firm, P.
(counsel for Blain), or Timothy R. Van Dusen of Siciliano Mychalowych Van Dusen
Feul (counsel for Lech II and Hatfield) which may arise as a result of the execution

this Agreement.

[SIGNATURE PAGES TO FOLLOW]

Initials:
Snr Marion Blain | hy Ronald W. Lech, Ul
iff Melissa Hatfield

APR-@9-2008 12:31 248 442 @518 g74 P.10

 

 
Case 8:19-cv-02983-MSS-TGW Document 73-2 Filed 07/06/21 Page 10 of 15 PagelD 674

 

 

. Apr O09 US 12:2¥p SNIVE Law UTices 24 rem peas

©) e@ ;

EXECUTION PAGE BY MARION BLAIN

Dated this day of March, 2008.

 

MARION BLAIN

BEFORE ME, the undersigned Notary Public, personally appeared MARI
BLAIN, whe [ ] is personally known to me or [ ] produced
identification, and who did take an oath.

DATED this day of , 2008.

(notarial seal)

 

NOTARY PUBLIC
STATE OF FLORIDA
Printed Name:

 

 

 

APR-@9-2888 12:32 248 442 4518 97%

 

 
Case 8:19-cv-02983-MSS-TGW Document 73-2 Filed 07/06/21 Page 11 of 15 PagelD 675

 

 

. Apr 09 08 12:30p SMVF Law Offices 240 442-UD10 pte

r
C} d
O h

Jd

4

EXECUTION PAGE BY RONALD L. LECH, II, INDIVIDUALLY, AND AS
PERSONAL REPRESENTATIVE OR ADMINISTRATOR OF THE ESTATE
RONALD W. LECH, ll

 

 

Dated this day of March, 2008.

(Ul dh) dhe

RONALD W. LECH, II

BEFORE ME, the undersigned Notary Public, personally appeared RON
W. LECH, Il, who [X] is personally known to me or [  ] produ
as identification, and who did take an oath.

DATED this 9 day of _ ae _, 2008.

 

(notarial seal) 20 La. Kotha

NOTARY PUBLIC
STATE OF MICHIGAN
Printed Name:

 

 

_ TRYA LATTIMER
OTAHY PUBLIC, STATE OF Mt
COUNTY OF WAYNE
Li! SCMMISSION EXPIRES Sop 23, 2912
ACTINGIN COUNTY SF OALL AWW

APR-@9-2888 12:32 248 442 4518 37% P.i2

 

 
Case 8:19-cv-02983-MSS-TGW Document 73-2 Filed 07/06/21 Page 12 of 15 PagelD 676

 

 

- Apr 09 08 12:30p SMVF Law Offices 240 442-1 pew
. . r

  
 
 
   

EXECUTION PAGE BY MELISSA HATFIELD

Dated this@¥_ day of March, 2008.

BEFORE ME, the undersigned Notary Public, personally appeared MELIS
HATFIELD, who [{X] is personally known to me or [ J] produc
as identification, and who did take an oath.

DATED this AY dayof 7A@tch _, 2008.

(notarial seal) ow LA Kotte
NOTARY PUBLIC
STATE OF MICHIGAN
Printed Name:

 

 

TO2a. A LATIMER:
NOPAHY PUBLIC, STATE OF i
COUNTY OF WAYNE
Ry SOMMISSION EXPIRES Sop 03, iw
ATTNA TOL: GAZZ AW

APR-O9-2088 12:32 248 442 @518 96% .13

 

 
Case 8:19-cv-02983-MSS-TGW Document 73-2 Filed 07/06/21 Page 13 of 15 PagelD 677

 

 

. Apr uy US TZisup DIVIVF Law UTIces 245 444-518 p.14

O eo
Q033-494¢ QSL

EXHIBIT A

 

APR-@9-2008 12:33 248 442 9518 SK P.14

 

 
Case 8:19-cv-02983-MSS-TGW Document 73-2 Filed 07/06/21 Page 14 of 15 PagelD 678

 

 

. Apr 09 08 12:31p SMVF Law Uffices £90 44¢-U3 10 p.ia

RELEASE

WHEREAS, this Release represents the final settiement of disputed claims
made by MARION BLAIN, RONALD W. LECH, II (individually and as the personal
representative of the Estate of Ronald W. Lech, III), MELISSA HATFIELD, and THE
ESTATE OF RONALD W. LECH, Ill (the “CLAIMANTS"}, concerning the duties and
liabilities of STATE FARM LIFE INSURANCE COMPANY (“STATE FARM’):

AND, WHEREAS, the CLAIMANTS and STATE FARM desire to resolve
controversy, avoid further litigation and buy their peace;

NOW, THEREFORE, the CLAIMANTS and STATE FARM agree:

FOR AND IN CONSIDERATION of payment by STATE FARM of $54,174.39 t
the Siciliano Mychalowych Van Dusen and Feul PLC Client Trust Account, plus other
good and valuable consideration, receipt of which hereby is acknowledged, the
CLAIMANTS release and discharge STATE FARM from all claims of every kind whic
were made, or which could have been made, in the matters of State Farm Life
insurance Company v. Marion Blain, Ronald W. Lech, If, Melissa Hatfield and Estate
Ronald W. Lech, lil, CASE NO: 8:07-cv-01849-T-17TGW,, in the United States Distric

Court, Middle District of Florida; Marion Blain y. Ronald W. Lech, it and State Farm Li

 

Insurance Company, CASE NO: 53 2007 CA 003873 0000-00, in the Tenth Judicial
Circuit, Florida State Coun; and Ronald W. Lech, f!, Melissa Hatfield, Estate of Ronal
W. Lech, fll v. Marion Blain, State Farm Insurance, CASE NO.: 2007-085844-CK,
Circuit Court for the County of Oakland, State of Michigan. Furthermore, the
CLAIMANTS release every imaginable claim, in the past, present or future, including

claims for breach of contract, statutory violations, “bad faith," and attorney fees and

APR-@9-2068 12:33 248 442 4516 3% P.15

 
Case 8:19-cv-02983-MSS-TGW Document 73-2 Filed 07/06/21 Page 15 of 15 PagelD 679

 

Apr us YO I4.otp SWive Law Ville 290 stem IU pore

 

4

‘ 5
. -

costs against STATE FARM, its agents, employees and attorneys, related in any way

policy number LF-2033-9948.

DATED at , Florida, this day of , 2008

 

 

 

MARION BLAIN
STATE OF FLORIDA )
)ss
COUNTY OF )
The foregoing instrument was acknowledged before me this day
. 2008, by MARION BLAIN, whois personally known to
orwho has produced (type of identification) as identificati

 

and who did/did not take an oath.

 

Notary Public
My Commission Expires:

APR-@9-20468 12:34 248 442 8518 97% P.16

 

 
